289 So. 2d 808 (1974)
In re Josh SMITH, alias
v.
STATE.
Ex parte STATE of Alabama.
SC 651.
Supreme Court of Alabama.
January 24, 1974.
William J. Baxley, Atty. Gen., and Andrew J. Gentry, Jr., Auburn, Sp. Asst. Atty. Gen., for the State.
No brief for respondent.
MERRILL, Justice.
Petition of the State for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Smith, alias v. State, 51 Ala. App. 527, 287 So. 2d 238.
Writ denied.
HEFLIN, C. J., and HARWOOD, MADDOX and FAULKNER, JJ., concur.